Title: James Madison to Thomas Vaiden, 7 January 1830
From: Madison, James
To: Vaiden, Thomas


                        
                            
                                Sir
                            
                            
                                
                                    Richd.
                                
                                Jany 7. 1830
                            
                        
                        I have recd your letter of Dcr. 28 referring to one in 1828. which was anonymous. I recollect havg. recd.
                            the latter, but can not speak particularly of its contents. The circumstance of its being anonymous wd. not necessarily
                            evince bad motives, and I retain no impression that would justify an imputation of them in that particular case. With
                            friendly wishes
                        
                        
                            
                                J. M.
                            
                        
                    